internal_revenue_service number release date index number 2032a ------------------------------------ ------------------------------------------- ---------------------- -------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-159333-04 date march legend decedent ------------------------------------------------------------------------------------------------- ------------------------- ----------------------- ------------------ ----------- ------------------------- ------------- ------------- --------------------------- --------- -------------------------- date date y date date date date z date dear --------------- this is in response to your authorized representative’s letter dated date submitted on behalf of decedent’s estate requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to perfect a protective_election made under sec_2032a of the internal_revenue_code decedent died on date decedent’s gross_estate included farmland that was being farmed by decedent’s family members the executor of decedent’s estate retained the services of an attorney to assist with the probate of decedent’s estate the attorney hired an accountant to determine whether decedent’s estate qualified for special_use_valuation under sec_2032a and to prepare and file decedent’s federal and state estate_tax returns on date the accountant filed decedent’s federal estate_tax_return together with a payment of dollar_figurey decedent’s federal estate_tax_return also included a protective_election to specially value decedent’s farmland under sec_2032a the facts submitted and representations made are summarized as follows on date the accountant filed decedent’s supplemental federal estate_tax decedent’s estate has requested an extension of time under sec_301_9100-1 and on date the internal_revenue_service issued an estate_tax closing letter to the plr-159333-04 executor of decedent’s estate computing an estate_tax liability of dollar_figurey it is represented that at no time did the accountant notify the executor of decedent’s estate or the estate’s attorney that the protective sec_2032a election had to be perfected within days after issuance of the estate_tax closing letter between date and date the accountant communicated with decedent’s personal representative and qualified heirs in order to gather the necessary information to file a supplemental federal estate_tax_return for purposes of perfecting the estate’s protective_election under sec_2032a return attempting to perfect the sec_2032a protective_election and requesting a refund of dollar_figurez on date the internal_revenue_service informed decedent’s estate that it could not consider the estate’s attempt to perfect the protective_election for special_use_valuation under sec_2032a because the estate failed to perfect the election within days after issuance of the estate_tax closing letter to perfect the protective_election made under sec_2032a with respect to decedent’s farmland his death a citizen or resident_of_the_united_states and the executor elects the application of this section and files the agreement referred to in sec_2032a then for purposes of chapter the value of qualified_real_property shall be its value for the use under which it qualifies under sec_2032a as qualified_real_property sec_2032a provides that the election under sec_2032a shall be made on the return of the tax imposed by sec_2001 such election shall be made in such manner as the secretary shall by regulations prescribe such an election once made shall be irrevocable protective_election may be made to specially value qualified_real_property the availability of special_use_valuation pursuant to this election is contingent upon values as finally determined or agreed to following examination of a return meeting the requirements of sec_2032a the protective_election is to be made by a notice of election filed with a timely estate_tax_return stating that a protective_election under sec_2032a is being made pending final_determination of values if it is found that the estate qualifies for special_use_valuation based upon values as finally determined or agreed to following examination of a return an additional notice of election must be filed within days after the date of such determination under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months sec_2032a provides generally that if the decedent was at the time of sec_20_2032a-8 of the estate_tax regulations provides in part that a sec_301_9100-3 provides that a taxpayer is deemed to have acted plr-159333-04 except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government consequently an extension of time is granted until days from the date of this letter for perfecting the protective_election under sec_2032a to specially value qualified_real_property however the burden is on the estate to establish to the service’s satisfaction that all of the requirements of sec_2032a are met requirements of sec_20_2032a-8 and made on a supplemental form_706 united_states estate and generation-skipping_transfer_tax return filed with the cincinnati service_center a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for this purpose the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination tax consequences of the transaction under the cited provisions or under any other provisions of the code of the code provides that it may not be used or cited as precedent except as specifically ruled herein we express or imply no opinion on the federal this ruling is directed only to the taxpayer who requested it sec_6110 based on the facts submitted and the representations made we conclude that the protective sec_2032a election must be perfected in accordance with the plr-159333-04 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely heather c maloy associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of letter
